 1

 2

 3

 4
                                                                JS-6
 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   CANON INC., a Japanese corporation,      Case No. 2:19-CV-03978-AB-RAO
12                           Plaintiff,
                                              FINAL JUDGMENT AND
13                      v.
                                              PERMANENT INJUNCTION
14   V4INK, INC., a California corporation,
15                           Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
 1          The Court ORDERS AND ENTERS FINAL JUDGMENT as follows:
 2          1.      Default judgment is entered in favor of Canon and against Defendant
 3   V4INK, Inc. (“V4INK”).
 4          2.      Effective as of the date this final judgment is entered by the Court and
 5   continuing until the respective expiration dates of U.S. Patent Nos. 8,588,646 (the
 6   “’646 patent”); 7,869,740 (the “’740 patent”); 8,165,494 (the “’494 patent”);
 7   8,971,760 (the “’760 patent”); 9,494,916 (the “’916 patent”); 9,857,763 (the “’763
 8   patent”); and 10,162,304 (the “’304 patent”), V4INK and its subsidiaries, affiliates,
 9   officers, directors, agents, servants, employees, successors, and assigns, and all
10   other persons and organizations in active concert or participation with it, be
11   permanently enjoined and restrained from engaging in any of the following
12   activities:
13          (a)     making, selling, or offering for sale in the United States, or importing
14   into the United States, (i) any of the accused toner cartridges identified in the
15   complaint in this action (i.e., toner cartridges bearing the designations 131A BK,
16   131A C, 131A Y, 131A M, CE410X, CE411A, CE412A, and CE413A), and
17   (ii) any other toner cartridge that is not more than colorably different than (i) and
18   falls within the scope of at least one claim of at least one of the ’646 patent, the
19   ’740 patent, the ’494 patent, the ’760 patent, the ’916 patent, the ’763 patent, or the
20   ’304 patent;
21          (b)     otherwise directly infringing, contributorily infringing, or inducing
22   infringement of any of the claims of the ’646 patent, the ’740 patent, the ’494
23   patent, the ’760 patent, the ’916 patent, the ’763 patent, or the ’304 patent with
24   respect to (i) any of the accused toner cartridges identified by model designation in
25   the complaint in this action (i.e., toner cartridges bearing the designations 131A
26   BK, 131A C, 131A Y, 131A M, CE410X, CE411A, CE412A, and CE413A), and
27   (ii) any other toner cartridge that is not more than colorably different than (i) and
28   falls within the scope of at least one claim of at least one of the ’646 patent, the

                                                 1
 1   ’740 patent, the ’494 patent, the ’760 patent, the ’916 patent, the ’763 patent, or the
 2   ’304 patent; and
 3         (c)    assisting, aiding, or abetting any other person or business entity in
 4   engaging in or performing any of the activities referred to in subparagraphs (a) and
 5   (b) above.
 6

 7
     IT IS SO ORDERED:
 8

 9

10
     Dated: October 21, 2019
11                                                  Honorable André Birotte Jr.
                                                    United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2
